Citation Nr: 1715488	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-21 1708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to other service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from April 2005 until April 2009.  He was awarded a Global War on Terrorism Service Medal, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in December 2014.  


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's bilateral hip disability is related to active duty service or to one of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, the Agency of Original Jurisdiction attempted to solicit information regarding private treatment records for the Veteran, and a supplemental VA medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed hip pain during his active service, resulting in his current bilateral hip disability.  He has reported that the rigorous exercises and drills in service caused his ongoing hip pain.  The Veteran told the VA examiner that his hip pain began in 2007 when his hips began to pop after running longer distances and through stretching and drill exercises.  He has also reported that his service-connected knee disability has aggravated his hip pain.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral hip strain.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of symptoms of or treatment for a bilateral hip disability.  The Veteran had some treatment for shoulder pain and low back pain during service.  In a Report of Medical History six months before discharge, the Veteran denied having any impaired use of the legs or any swollen or painful joints.  The Veteran did seek treatment for knee pain at the end of service, but there was no mention of any hip irritation.  

The first treatment for a hip disability following service was in July 2010 when the Veteran underwent VA examination in connection with his claim.  At the time he reported that he had pain in the hips but no instability or incoordination.  The Veteran reported having hip pressure but there was no decreased speed of the joint motion or inflammation in the hips.  On physical examination the Veteran had normal gait and posture, and he had a full range of motion in the hips.  There was no objective evidence of pain with active motion.  His hip x-rays showed no evidence of a fracture and the joint spaces were normal, although there was evidence of a bone island in the right femoral neck.  The Veteran was not diagnosed with any hip disability.

As there is no competent evidence of hip arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  The Board notes that as it pertains to a nexus, the sum of the evidence is negative to the Veteran's claim.  Although the Veteran underwent VA examination in July 2010, he was not given a hip disability diagnosis and no etiology opinion was provided.  

In June 2015, pursuant to the Board's December 2014 remand directive, the Veteran again underwent VA examination in connection with his claim.  At the time he was diagnosed with a bilateral hip strain.  The VA examiner reviewed the Veteran's medical history, to include incidents of treatment for shin splints, knee pain, shoulders, and back, but noted there was no treatment for hip pain.  The Veteran reported having hip pain beginning halfway through service which began with a popping sensation and then caused pain with stretches, lengthening strides, and carrying loads.  The Veteran asserted that his hip popping had increased in 2015, with the right hip being worse.  He described pain flare-ups when he would have pain while standing, and that he was functionally limited in that he could not assist with any awkward-position movements or lifting in his job at a furniture factory.  

On physical examination the Veteran had normal right hip extension and flexion, and his abduction was normal but his adduction was zero to 25 degrees.  His internal rotation was zero to 30 degrees.  The VA examiner described him having mildly decreased motion with pain, but there was no evidence of pain with weightbearing.  He had mild tenderness on firm palpitation of the lateral right inguinal ligament.  The Veteran's left hip range of motion was reduced with zero to 120 degrees flexion, zero to 20 degrees extension, and zero to 35 degrees adduction (his abduction was zero to 50 degrees).  He had normal rotation in the hip, but was described as having mildly decreased motion with pain, but there was no evidence of pain with weightbearing.  The Veteran was able to perform repetition testing with no loss of range of motion bilaterally.  On strength testing the Veteran had full extension and abduction but decreased flexion, although his left hip strength was normal; there was no evidence of ankylosis.  The VA examiner noted that the Veteran's prior right hip x-ray showed a bone island, but noted that bone islands were normal variants and not disabling.  

At the conclusion of the VA examination the VA examiner opined that it was less likely than not that the Veteran's bilateral hip strain was caused by or proximately due to the claimed in-service stressors.  In making this determination, the VA examiner reflected on the Veteran's likely sedentary military occupational specialty as a legal services specialist and the fact that there was no evidence of hip problems in the service treatment records.  As it pertains to secondary service connection, the VA examiner opined that it was less likely than not that the Veteran's bilateral hip strain was caused by, or proximately due to the Veteran's thoracolumbar strain or bilateral knee degenerative joint disease, individually or in combination.  In making this determination the VA examiner noted that it was common knowledge among VA orthopedic experts that it is very rare for a condition of one joint or joint complex to cause disability of another joint or joint complex, unless there is a lurching gait or a leg length discrepancy of at least two centimeters.  The VA examiner noted that the Veteran did not have such stressors.  

Overall, the Board finds that the evidence suggests that there is no nexus between the Veteran's current disability and active duty service.  As noted, the Veteran denied having had painful or swollen joints or impaired use of his legs a few months before separating from service, and complaints regarding the hips are not otherwise shown in the service treatment records.  He did not seek treatment for a hip disability until his VA examination in connection with his claim in July 2010, and even at that time there were no physical findings of a hip disability.  The only opinion of record pertaining to a nexus between active duty service and the current disability is negative to the Veteran's claim.  Likewise, the only opinion on secondary service connection is negative to the Veteran's claim.  The Veteran has not submitted additional evidence other than his lay statements to support his assertions.  

While the Veteran believes that his current bilateral is related to service or to another service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a hip disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hip disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hip disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, this doctrine is not for application and entitlement to service connection must be denied.  


ORDER

Entitlement to service connection for a bilateral hip disability, to include as secondary to other service-connected disabilities is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


